Where there were two counts in the accusation, count 1 charging the offense of selling intoxicants, and count 2 charging the offense of possessing an excessive amount of tax-paid intoxicants, and where, "upon the call of the case, both the State and the defendant announced ready for trial, the defendant entered a plea of not guilty, a jury was chosen, sworn, and empaneled in the case, the State introduced evidence, and the defendant made a statement in the case, after which the Solicitor of the City Court of Eastman announced in open court that the State was abandoning count No. 2 of the accusation because there was only one pint of tax-paid bonded whisky involved," and the jury returned a verdict of "guilty on count 1," that verdict is not to be construed as a general verdict, impliedly finding the defendant not guilty on the second count, that count having been withdrawn. Hall v. State, 43 Ga. App. 224
(158 S.E. 357); Guthas v. State, 53 Ga. App. 362
(185 S.E. 837); Davis v. State, 47 Ga. App. 706 (171 S.E. 401). In these circumstances, it follows that no question of the verdict on count 1 being void for repugnancy is presented, and the court did not err in overruling the motion in arrest of judgment.
Judgment affirmed. Gardner and Townsend, JJ., concur.
                         DECIDED JULY 14, 1949.